 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDwith the express stipulation that the Union's position on this subject might require asupplement to or modification of agreements previouslyreached.Thus,when theUnion accepted the proposedterm it no longer had before it an offer of a completeagreement looking to a binding contract upon acceptance. Its act of acceptance didnot create a binding contractwhich theRespondent was statutorily compelled tosign.The Respondent's refusal to do so in this case was notviolativeof Section8(a)(5) of the Act.Upon thebasis of the foregoing findings of fact,and upon the entire record in thecase,the TrialExaminer makes the following:CONCLUSIONS OF LAW1.ShreveportGarment Manufacturers,Shreveport,Louisiana,isengaged incommercewithinthe meaning of Section 2(6) and(7) of the Act.2.AmalgamatedClothingWorkers of America, AFL-CIO,isa labor organiza-tionwithin themeaning of Section2(5) of the Act.3.Theallegationsof thecomplaint that the Respondent has engaged in and isengaging in unfair labor practiceswithin themeaning of Section 8(a)(1) and (5)of the Acthave not been sustained.[Recommendations omitted from publication.]Denson Electric Co., Inc.andFloyd R.Price, Roy Edward Fill-yaw, Robert L. Barkheimer,Eldridge Lee McCormick, ClintW. Parvin,Calvin E.Bryant, Jessie F. Withrow,and BillyRay Johnson.Cases Nos. 12-CA-1[11, 12-CA-1213, 12-CA-1214,12-CA-1215,12-CA-1216, 12-CA-1218, 12-CA-1219, and 12-CA-1220.September 14, 1961DECISION AND ORDEROn August 30, 1960, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Leedom,Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.'Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations except as indicated below.1We find no merit in the Respondent'smotion to dismiss the complaint onthe basis ofthe alleged bias of the Trial Examinerand hereby deny the motion.133 NLRB No. 7. DENSON ELECTRICCO., INC.1231.As admitted by the Respondent, and found by the Trial Ex-aminer,the Respondent's president, J. Stanley Denson, discrimina-torily discharged employee Floyd Price at the Northgate jobsite onSaturday morning, August 15, 1959,2 in violation of Section8(a) (3)of the Act.Also, as found by the Trial Examiner, Denson contacted Price onthe afternoon of the discharge and "apologetically" acknowledged hismistake in discharging Price and his fellow workers, requested Priceto see each of them in person and tell them to return to the jobsite onMonday, August 17, and said that he wanted "to talk to them and getthe mess straightened out."The Trial Examiner concluded that thiswas not an unconditional offer of reinstatement to Price.However,the Trial Examiner has not taken into account Price's admission ofthe validity of his pretrial affidavit. In this affidavit, Price not onlyacknowledged that Denson apologized to him but also expressly ad-mitted that Denson told him he wanted to have all the men come backto work.On the basis of all the evidence, we find, contrary to the TrialExaminer, that Denson did make an unconditional offer to reinstateemployee Price on Saturday afternoon, August 15,195912.The Trial Examiner found that the Respondent also discrimina-torily discharged employees Clint W. Parvin, Jessie F. Withrow andRobert L. ' Barklleimer at the Northgate jobsite on Saturday, Au-gust 15, 1959, in violation of Section 8 (a) (3) of the Act.We are insubstantial agreement with this finding.'As found by the Trial Examiner, Denson told the three employeesin question at the plant parking lot on Monday morning, August 17,"Boys, I'm sorry for what happened Saturday-I made a mistake-I was completely unnerved, and just to show youI was wrong, I wantto pay you for all day Saturday, and would like for you all to go backand finish the job." The TrialExaminerconcluded that this state-ment did not constitute an unconditionalofferof reinstatement to thethree employees.'We disagree with this holding.We find in Den-son'sstatement ofAugust 17 a clear unconditional offer ofreinstatement to Parvin, Withrow, and Barkheimer.'3.The Trial Examiner found, and weagree,that the Respondentdiscriminatorily discharged Eldridge Lee McCormick at the North-2Unless otherwise indicated all subsequent dates in this Decision will refer to 1959s Spitzer Motor Sales,Inc.,102 NLRB437; andMiniraxStores, 95 NLRB 129We agree with the Trial Examiner's findings with respect to Parvin and Barkheimer.However,we find it unnecessary to pass upon the Respondent's contentionthatWithrowwas not discriminatorily discharged but, instead,voluntarily quit his jobFor, as appearsbelow,no remedial provision would be requiredas to Withrow even if Withrow wasdiscriminatorily terminated.5 The Trial Examiner apparently took the position that Denson's offer of reinstatementwas conditioned upon a subsequent "interview"The record,however, does not substanti-ate the Trial Examiner's position6 See cases cited in footnote 3,supra. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDgate jobsite on Saturday, August 15, 1959, in violation of Section8(a)(3) of the Act.McCormick did not report to the plant parking lot on Mondaymorning, August 17, and therefore was not present when Denson madehis offer to reinstate three of McCormick's fellow employees.Also,McCormick did not receive the Respondent's unconditional offer ofreinstatement which was contained in a registered letter posted onAugust 20, 1959.However, the record demonstrates that the Re-spondent forwarded this registered letter just 5 days after McCor-mick's discharge to 126 East Fifth Street, the very mailing addressgiven to it by McCormick.McCormick had, in fact, resided at thataddress when he first entered the Respondent's employ and his parentswere still residing there when the registered letter reached that ad-dress on August 21, 1959.But, at some earlier date, McCormickmoved to 249 East Fifth Street and had neglected to inform the Re-spondent of his new mailing address.Thus, the Respondent's regis-tered letter was then returned to it by the postal authorities with thenotation "moved" appearing on the face of the envelope.However,two other letters containing a check and some hospitalization paperswere forwarded by the Respondent to the 126 East Fifth Streetaddress shortly thereafter andwere admittedly received byMcCormick.The Trial Examiner concluded that no proper offer of reinstatementto McCormick was to be found in the above circumstances.However,in accordance with Board precedent, we find that the Respondent, bymailing aregistered letter to the dischargee's last known address,made a "bona fide" effort to offer reinstatement to McCormick' andthat the Respondent's backpay liability should be tolled as of the dateof the attempted delivery of the letter.THE REMEDYHaving found that the Respondent unconditionally offered to rein-statePrice on Saturday, August 15, and Parvin, Withrow, and Bark-heimer on Monday, August 17, to their former positions, and sincethe record shows that all four lost no pay on August 15 despite theirtermination early that morning, we find that these complainants arenot entitled to either reinstatement or any backpay.Inasmuch as the Respondent made a bona fide effort to offerMcCormick reinstatement on August 21, and in view of the Respond-ent's actual offer of reinstatement to McCormick at the hearing onApril 21, 1960, whichofferwas not accepted, we find that McCormickis herein entitled only to backpay from August 17 until 21.7 SeeJay Company,Inc,103 NLRB 1645;and cf.Monroe Feed Store,122 NLRB 1479 DENSON ELECTRIC CO., INC.125Because the nature of the unfair labor practices engaged in by theRespondent evinces an attitude of general opposition to the purposesof the Act, we shall order that the Respondent cease and desist fromin any manner infringing upon the rights guaranteed in Section 7of the Act.Since Florida is a right-to-work law State, we have omitted fromthe Order and notice to all employees recommended by the TrialExaminer the words "except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as amended."ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Denson ElectricCo., Inc., Jacksonville, Florida, its offices, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Coercively interrogating its employees, threatening to dis-charge its employees for organizational activities, and imposing uponits employees as a condition of employment that they refrain fromforming, joining, or assisting labor organizations, bargaining throughrepresentatives of their own choosing, and engaging in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection.(b)Discouraging membership in Local 177, International Brother-hood of Electrical Workers, AFL-CIO, or any other labor organiza-tion, by discriminating in regard to hire or tenure of employmentor any term or condition of employment.(c) In any other manner interfering with, restraining, or coercingits employees or otherwise infringing upon their exercise of theirright to self-organization, to form, join, or assist a labor organization,including the above-named labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concertedactivities for the purposes of collective bargaining, or other mutualaid or protection, or to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Eldridge Lee McCormick for any loss of pay suf-fered by him as a result of the discrimination found as set forthin the foregoing section of this Decision entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se- 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDcurity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due underthe terms of this Order.(c)Post at its office in Jacksonville, Florida, copies of the noticeattached hereto marked "Appendix." 8Copies of said notice, to befurnished by the Regional Director for the Twelfth Region, shall,after being duly signed by the Company's representative, be postedby the Company immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its employees are customarily posted.Reasonable steps shall be taken by the Company to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT coercively interrogate our employees or threatento discharge them for their organizational activities,or require asa condition of employment that they refrain from concertedactivities on behalf of labor organizations for the purpose of col-lective bargaining or other mutual aid or protection.WE WILL NOT discourage membership in Local 177,Interna-tional Brotherhood of ElectricalWorkers, AFL-CIO, or anyother labor organization,by discriminating in regard to hire ortenure of employment or any term or condition of employment.WE WILL NOT in any manner interfere with, restrain,or coerceour employees or otherwise infringe upon their exercise of theright to self-organization,to form, join,or assist the above-named or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all ofsuch activities.WE WILL make whole Eldridge Lee McCormick for any loss ofpay suffered by him by reason of our discrimination against him. DENSON ELECTRIC CO., INC.127All of our employees are free to become and remain or to refrainfrom becoming or remaining members of the above-named or anyother labor organization.DENSONELECTRIC CO.,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 daysfrom thedate hereof,and must not be altered,defaced, or coveredby anyother material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEHaving been consolidated pursuant to Section 102.31(b) of the National LaborRelations Board's Rules and Regulations, Series 8, and with all parties represented,these proceedings were heard before the duly designated Trial Examiner at Jackson-ville,Florida, on April 18, 19, 20, 21, and 22, 1960, upon a consolidated complaintand notice of hearing issued by the General Counsel of the National Labor RelationsBoard and answer thereto filed by Denson Electric Co., Inc., herein called theRespondent or Respondent Employer.The principal issues litigated were:(1)Whether the Respondent Employer in violation of Section 8(a)'(1) of theAct interfered with, restrained, and coerced its employees in their exercise of therights guaranteed in Section 7 of the Act by interrogation concerning attendance ata union meeting and threatening to discharge those who signed authorization cardson behalf of Local 177, International Brotherhood of Electrical Workers, AFL-CIO,herein called the Union or the IBEW.(2)Whether the Respondent Employer in violation of Section 8(a)1(3) of the Actdiscriminated in regard to hire or tenure of employment to discourage membershipin a labor organization by discharging employees Floyd R. Price, Robert L. Bark-heimer, Eldridge Lee McCormick, Clint W. Parvin, and Jessie F. Withrow becausethey joined or assisted a labor organization and engaged in concerted activities forthe purpose of collective bargaining and other mutual aid or protection.At the request of the Charging Parties in Cases Nos. 12-CA-1213, 12-CA-1218,and 12-CA-1220, and with the concurrence and consent of the General Counsel,it is recommended that the complaint be dismissed insofar as it pertains to RoyEdward Fillyaw, Calvin E. Bryant, and Billy Ray Johnson, pursuant to Section 102.9of the Rules and Regulations of the National Labor Relations Board.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGSAND CONCLUSIONS1.BUSINESS OF RESPONDENT EMPLOYERDenson Electric Co., Inc., is a corporation organized and existing under the lawsof Florida with its principal office and place of business at 703 Forest Street, Jackson-ville, Florida, where it is engaged in the electrical contracting business.During thecalendar year 1959, a representative period of current operations, this Employerpurchased goods and materials valued in excess of $50,000, which were shipped to itfrom points outside the State of Florida I find, therefore, that Respondent is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 177, International Brotherhood of Electrical Workers, AFL-CIO,is a labororganizationwithinthe meaning of Section2(5) of the Act, existingin whole or partfor the purposeof representingemployees in dealing withemployersconcerninggrievances, labordisputes,wages, ratesof pay,hours of employment, and conditionsof work.III.THE UNFAIR LABOR PRACTICESA. Undisputed factsThroughout the spring and summer of 1959 the Respondent Employer was engagedin the performance of electrical wiring subcontracts for Fernandina Builders (prime 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractor)in store buildings being constructed at Northgate Plaza Shopping Centerin or near Jacksonville, Florida, wherein it employed approximately 25 to 30 journey-men electricians and electrician helpers on an hourly basis, including the allegeddiscrimsnatees herein.Foreman Alvin L. Clayton was supervisor in charge of allwork for the Respondent.During the period from June through August 1959,Respondent was apprised of the fact that its employees were engaged in organizationalactivities,attending union meetings,and signing authorization cards in favor ofLocal 177, International Brotherhood of ElectricalWorkers, AFL-CIO, for thepurpose of collective bargaining.Believing that such activities were interfering withand delaying productionwork,President James Stanley Denson calledFloyd R.Price (employee) to his office in the early part of August and requested him to usehis influence with other employees to put a stop thereto.According to Price, Densonaccused him of being a ringleader in the organizational effort, but he denied it.There-affer, at approximately 9 a.m. on Saturday, August 15, 1959, President Denson in aspirit of exasperation and "with blood in his eyes" admittedly visited the variousjobsites at Northgate and talked to each individual employee at work, told each ofthem that he must either stop engaging in union activities or get off the job, inquiredof each whether he had attended a union meeting or signed a union card, and eachwas required to make known his decision on the spot. Some accepted this ultimatumand agreed to stay on the job; some said they would quit.Among those leaving thejob at that time were Floyd R. Price, Robert L. Barkheimer, Eldridge LeeMcCormick, Clint W Parvin, and Jessie F. Withrow. From the foregoing I am,therefore, constrained to find that Respondent discriminated in regard to the hireand tenure of employment of aforesaid employees to discourage membership in alabor organization, thereby interfering with, restraining, and coercing its employeesin their exercise of the rights guaranteed in Section 7 of the Act.En route from the Northgate worksite back to his office President Denson con-cluded that he had made a mistake, and upon arrival adopted measures to revokethe action taken by him in discharging employees for engaging in organizationalactivities.Thereupon, he instructed his office personnel to notify the dischargedemployees to go back to their jobs, if and when they demanded final paychecks forcurrent wages.He also called Foreman Clayton by telephone at the jobsite, andinstructed him to put the dischargees back to work, but learned that they had alreadydeparted.Denson then called the residence of Floyd R. Price, and left a messagefor him to return his telephone callContact by telephone with Price was consum-mated that afternoon, whereupon Denson apologetically acknowledged his mistakein discharging the aforesaid employees, and requested Price to see each of them inperson and tell them to return to the jobsite on Monday, August 17, 1959; that hewanted to talk to them and get the mess straightened out. In compliance withDenson's request, Floyd R. Price called Jessie F. Withrow by telephone that Satur-day afternoon, and told him in substance to meet Denson at the jobsite on Mondaymorning-that President Denson wanted to talk to him.At approximately 4 p.m.that same afternoon Price went to the home of Eldridge Lee McCormick and per-sonally told him in substance that President Denson wanted all of the dischargedmen to return to the job and would talk to all of them the first thing on Mondaymorning, August 17, 1959.On Sunday afternoon, August 16, 1959, Price calledClintW. Parvin by telephone, and told him in substance to go back to the job onMonday morning, August 17, 1959, and hear what President Denson had to say.Price also requested Parvin to call Robert L. Barkheimer about the matter, but thereis no evidence that Parvin did so.The Trial Examiner is not convinced, and cannot find from the evidence herein thatthe foregoing overtures of President Denson to Floyd R. Price and through him tothe other dischargees constituted a proper and unconditional offer of reinstatementto their former positions within the meaning of the Act.B. Alleged offers of reinstatementOn Monday, August 17, 1959, Floyd R. Price and Eldridge Lee McCormick wentdirectly to the Northgate jobsite about 7:30 a.m. to await further instructions fromPresident Denson.Robert L. Barkheimer, Clint W. Parvin, and Jessie F. Withrowreported first to the plant at 703 Forest Street in Jacksonville, Florida, where it wascustomary for employees to assemble before going out to their respective jobsAtapproximately 7 a.m. President Denson drove into the plant parking lot outside thefence, and observed Clint W. Parvin and Jessie F. Withrow sitting nearby in an auto-mobile.Thereat, he told them in substance: "Boys, I'm sorry for what happenedSaturday-1 made a mistake-I was completely unnerved, and just to show you Iwas wrong, I want to pay you for all day Saturday, and would like for you all to goback and finish the job." Shortly thereafter, he saw Robert L. Barkheimer, and made DENSON ELECTRIC CO., INC.129similar statements to him.Barkheimer credibly testified that Denson also said thathe would go out to Northgate as soon as he disposed of other business in his office.Thereupon, Barkheimer, Parvin, and Withrow proceeded to the jobsite at Northgate,where they joined Price and McCormick, to await the arrival of President Denson.Foreman Alvin L. Clayton observed these men in a group at Northgate, and ascer-tained from them that they were expecting the arrival of President Denson to inter-view them with respect to going back to work. Foreman Clayton himself did notauthorize or instruct them what to do, but called Denson by telephone at approxi-mately 8 a.m., and told him that the men were at Northgate waiting to see him.Denson's reply to Foreman Clayton was that he had another appointment, but wouldcome out to Northgate as soon as he could do so, but did not give Foreman Claytonany instructions with respect to putting the men back to work on their jobs.Afterwaiting for Denson until approximately 9:30 a.m. the dischargees departed.The Trial Examiner is of the opinion that overtures made by President Densonto Robert L. Barkheimer, Clint W. Parvin, and Jessie F. Withrow on Monday, August17, 1959, did not constitute a proper and unconditional offer of reinstatement to theirformer positions within the meaning of the Act.During the afternoon of Monday, August 17, 1959, President James Stanley Den-son in telephone conversation with Garrett Caruso Baker, business mangaer of Local177, inquired if he was trying to put Respondent out of business, and arranged fora conference at 6 p.m.At the ensuing conference Denson and Baker discussed theprevious discharge of employees for engaging in union activities.At the invitation ofDenson the conference continued until approximately 11 p.m. at dinner with theirrespective wives in a local restaurant.William T. Basford, Jr., attorney for theRespondent, was also present.Throughout this conference Business Manager Bakerproposed that the dischargees would return to work if Respondent would recognizethe Union as their bargaining representative and enter into a collective-bargainingagreement with Local 177. President Denson reiterated that he had already author-ized these employees to return to work, but refused to recognize or sign any contractwith the Union.Consequently, no agreement was reached.On Tuesday, August 18, 1959, President Denson assembled all employees in theplant at 703 Forest Street, and explained to them that his business was being oper-ated in competition with open-shop contractors, and asserted that if they continued towork for Respondent it must be under open-shop conditions.Denson admittedlyspoke to them on that occasion, as follows:I explained to them in this manner, which they all knew and I know, that werun an open shop and we have to compete with open shop contractors wherethere are no union contract organization, and that is mostly in small commercialwork, medium commercial work, open shop, large commercial work, and thenabout 65% housing, and there are no union contractors doing that. I said,"Now, boys, if you all want to unionize this shop, the first thing you're goingto do is put me out of business, lose your own jobs, I might as well giveGarrett Baker the keys, I'll give one of you boys the keys, because we're strictlyout of business.We just can't compete for houses under open shop conditions.In fact, I don't even see how-well, it's common knowledge that the uniondoesn't go after that type of work. Possibly they go after it, but without muchsuccess,without any success." I explained to them very thoroughly about thesituation and told them that they had one or two choices, if they wanted to gounion, go on and go union, because-go on down to the union and go union,but if they stayed with me it would have to be-if we stayed in the same fieldwe were, it would have to be under open shop conditions. If I wanted to goafter the bigger work, naturally I'd go in the union so I could go after it.Thereafter, on August 20, 1959, the Respondent posted separate letters toRobert L. Barkheimer, Eldridge Lee McCormick,' Floyd R. Price, Clint W. Parvin,and Jessie F.Withrow,which the General Counsel contends are self-servingdeclarations, as follows:Mr. ROBERT L. BAREHEIMER,5534 Phillips Highway,Jacksonville, Florida.DEAR ROBERT: I am informed that you voluntarily walked off the job Satur-day Afternoon, August 15, 1959, and that subsequent to your reporting to workMonday morning you left again.1The letter to McCormick was returned to Respondent from the Post Office Departmentunclaimed.624067 -62-vol. 133-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDYou reported to work Monday, August 17, 1959, discussed the matter withme, and I repeated the unconditional reinstatement.Your supervisor informedme that you refused to work after reporting to the job and I have found itnecessaryto hire a replacement.Yours truly,J. STANLEYDENSON,President,Denson Electric Co., Inc.Mr. ELDRIDGE LEE MCCORMICE,126 E. 5th Street,Jacksonville, Florida.DEAR ELDRIDGE: You were unequivocally reinstated in your job, without lossof pay or benefit the same day you were suspended, Saturday, August 15, 1959.The offer is still available to you and you can report to work at any time youwish.Yours truly,J. STANLEYDENSON,President,Denson Electric Co., Inc.*******Mr. FLOYD PRICE,10542 Biscayne Blvd.Jacksonville, Florida.DEAR FLOYD: You were unequivocally reinstated in your job, without lossof pay or benefit the same day that you were suspended, Saturday, August 15,1959.As you recall, We discussed the matter at length on the telephoneSaturday afternoon and I told you that you and the other men should comeback to work and you agreed to do so. I talked to you again Mondaymorning, repeating the fact that you and the other men were reinstated withoutreservation.The supervisor informs me that you refused to work when you reported tothe job Monday, August 17, 1959, and I have found it necessary to hire areplacement.Yours truly,J. STANLEY DENSON,President,Denson Electric Co., Inc.*******Mr. CLINT W. PARVIN,Rt. 6 Box 330,Jacksonville, Florida.DEAR CLINT: You were unequivocally reinstated in your job, without lossof pay or benefits, the same day that you were suspended, Saturday, August 15,1959.This fact was communicated to you the same day.You reported to work Monday, August 17, 1959, discussed the matter withme, and I repeated the unconditional reinstatement.Your supervisor informedme that you refused to work after reporting to the job and I have found itnecessary to hire a replacement.Yours truly,J. STANLEY DENSON,President,Denson ElectricCo., Inc.*******Mr. JESSIE F. WITHRow,1106 North 1st Street, Box 164,Jacksonville Beach, Florida.DEAR JESSIE: I am informed that you voluntarily walked off the job SaturdayAfternoon, August 15, 1959 and that subsequent to your reporting to workMonday morning you left again.You reported to work Monday, August 17, 1959, discussed the matter withme, and I repeated the unconditional reinstatement.Your supervisor informedme that you refused to work after reporting to the job and I have found itnecessary to hire a replacement.Yours truly,J. STANLEY DENSON,President,Denson Electric Co., Inc.By reason of the foregoing overtures and other efforts of President Denson toinduce dischargees to return to work, the Respondent contended throughout the DENSON ELECTRIC CO., INC.131hearing before the Trial Examiner that a proper and unconditional offer of rein-statement to their former or equivalent positions had been made to each of thealleged discriminatees herein.At the hearing on April 21, 1959, President Densonrenewed such offers of reinstatement and publicly agreed upon the record at thattime that Respondent was presently offering to Floyd R. Price, Robert L. Bark-heimer, Eldridge Lee McCormick, Clint W. Parvin, and Jessie F. Withrow immediateand full reinstatement to their former or equivalent positions,without prejudice tothe rights guaranteed to employees in Section 7 of theAct.The TrialExaminerholds, therefore,that on April 21, 1960,the Respondent made a proper and uncon-ditional offer of reinstatement to aforesaid dischargees,which will toll the amountof backpay,if any,that may be awarded in this case by reason of unfair labor prac-tices found to have been engaged in by Respondent prior thereto.Concluding FindingsFrom all the evidence and the entire record in this case it is clear and admittedthat the Respondent on August 15, 1959, interrogated with respect to their organiza-tional activities,threatened to discharge,and imposed upon all of its employees theunlawful requirement to cease and desist from concerted activities on behalf of alabor organization as a condition of employment; that by reason of their refusal toaccept such unlawful condition of employment the Respondent on August 15, 1959,discriminatorily discharged its employees, Floyd R. Price, Robert L. Barkheimer,Eldridge Lee McCormick, Clint W. Parvin, and Jessie F. Withrow to discouragemembership in a labor organization; and that on August 18, 1959, Respondent by theutterances of President Denson reimposed upon its employees the unlawful condi-tion that if they retained their employment they must work under open-shop condi-tions without a labor organization to represent them as bargaining agent. I furtherfind from the record as a whole that by reason of its failure to withdraw and retractthe aforesaid unlawful condition of employment or to restore to its employees therights guaranteed by Section 7'of the Act, the aforesaid overtures made prior to April21, 1960, by Respondent to dischargees with respect to returning to work did notconstitute a proper offer of reinstatement to their former or equivalent positionswithin the meaning of the Act; and I agree with the contention of counsel for theGeneral Counsel that aforesaid letters posted by Respondents on August 20, 1959,were merely self-serving declarations to support its contention that reinstatement hadbeen offered to the dischargees herein.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, occurring in connec-tion with the operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States,and tendsto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfairlabor practices, it will be recommended that it cease and desist therefrom and takeaffirmative action herein designed and designated to effectuate the policies of theAct.Itwill also be recommended that Respondent make whole Floyd R. Price,Robert L Barkheimer, Eldridge Lee McCormick, Clint W. Parvin, and Jessie F.Withrow, respectively, for any loss of pay suffered by them as a result of the dis-crimination herein found by the payment to each of them of a sum of money equalto the amount he would normally have earned as wages from the date dischargedby the Respondent on August 15, 1959, to the date occurring 5 days after properreinstatement was offered to each of them at the hearing before the Trial Examinerherein on April 21, 1960, less net earnings 2 to be computed on a quarterly basisin the manner set forth in F. W.Woolworth Company,90 NLRB 289, andN.L.R.B.v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344. Earnings in one par-ticular quarter shall have no effect upon the backpay liability for any other suchperiod.By reason of the recurrent nature of conduct heretofore engaged in bythe Respondent, demonstrating its hostility towards collective bargaining, which theAct is designed to protect, and the likelihood that such conduct may continue unlesseffectively restrained, it will be recommended that Respondent cease and desist fromin any manner infringing upon the rights of its employees to self-organization, toform, join, or assist labor organizations, to bargain collectively through representa-2 SeeCrossett Lumber Company,8 NLRB 440, 497-498. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDLives of their own choosing,and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain fromany or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local177, InternationalBrotherhoodof ElectricalWorkers, AFL-CIO, is alabororganization within the meaning of Section2(5) of the Act, existingin wholeor part for the purpose of dealingwith employersconcerning grievances,labor dis-putes, wages,rates of pay,hours of employment,or conditionsof work.2.By interrogating,threateningwith discharge,and imposing upon its employeesas a condition of employmentthat they refrainfrom forming,joining, or assisting alabororganization,bargainingcollectivelythrough representatives of their ownchoosing,and engaging in other concerted activitiesfor thepurpose ofcollectivebargaining or other mutual aid or protection,the Respondent has and is interferingwith,restraining,and coercing its employees in the exercise of the rights guaranteedin Section7 of the Act, and therebyhas engaged in and is engaging in unfair laborpractices within the meaning of Section8(a) (1) of the Act.3.By discriminating in regardto the hireand tenureof employment of FloydR. Price, RobertL. Barkheimer, Eldridge Lee McCormick, Clint W.Parvin, andJessieF.Withrow, employees,to discourage membership in a labor organization,the Respondent has engaged in and is engaging in unfairlaborpracticeswithin themeaning of Section 8(a)(3) of theAct, as modified by the Labor-Management Re-porting and DisclosureAct of 1959.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Servette,Inc.andWholesale Delivery Drivers&Salesmen Union,Local No. 848, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen & Helpers of America,Ind.Case No.21-CA-3869.September 14, 1961DECISION AND ORDEROn October 4, 1960, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety,as setforth in the Intermediate Report attached hereto.Thereafter, the General Counsel filedexceptionsto the IntermediateReport together with a supporting brief, and the Respondent also fileda brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and, as it finds merit in some of the General Counsel's excep-133 NLRB No. 20.